United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1561
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Devon Macklin Pratt

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: October 8, 2020
                             Filed: October 14, 2020
                                  [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Devon Macklin Pratt appeals the within-Guidelines sentence the district court 1
imposed after he pled guilty to possession of a firearm by a prohibited person.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. Upon careful review, this court concludes that the district court did
not impose an unreasonable sentence because the record reflects that it properly
considered the factors set forth in 18 U.S.C. § 3553(a). See United States v.
Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (appellate court first
ensures no significant procedural error occurred, then considers substantive
reasonableness of sentence under deferential abuse-of-discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing appropriate factor); United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (where court makes individualized assessment based on facts presented,
addressing defendant’s proffered information in consideration of § 3553(a) factors,
sentence is not unreasonable); see also United States v. St. Claire, 831 F.3d 1039,
1043 (8th Cir. 2016) (within-Guidelines sentence is accorded presumption of
substantive reasonableness on appeal). The court has independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and finds no nonfrivolous issues
for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                       -2-